EXHIBIT 10.1

 

SOLIGENIX, INC.

AMENDED AND RESTATED
2015 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS

ON APRIL 2, 2015

(LAST AMENDED ON JUNE 9, 2015)

  

The purpose of the Soligenix, Inc. Amended and Restated 2015 Equity Incentive
Plan (the “Plan”) is to advance the interests of Soligenix, Inc. by enhancing
its ability to attract and retain employees and other persons who can make
significant contributions to the success of the Company through ownership of
shares of the Company’s common stock.

 

The Plan is intended to accomplish this goal by enabling the Company to grant
Awards in the form of options, restricted stock awards, deferred stock awards,
unrestricted stock, performance awards, or combinations thereof, as described in
greater detail below.

 

ARTICLE I

DEFINITIONS

 

1.1          General. Wherever the following terms are used in this Plan they
shall have the meaning specified below, unless the context clearly indicates
otherwise.

 

1.2          Award. “Award” shall mean the grant of an option, deferred stock,
restricted stock, unrestricted stock, performance award, stock appreciation
right or any combination thereof pursuant to this Plan.

 

1.3          Award Limit. “Award Limit” shall mean three million (3,000,000)
shares of common stock, plus the amount of any increase in the number of shares
that may be available for issuance pursuant to Section 2.1(a).

 

1.4          Board. “Board” shall mean the Board of Directors of the Company.

 

1.5          Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto.

 

1.6          Committee. “Committee” shall mean the Committee to which the Board
delegates the power to act under or pursuant to the provisions of the Plan, or
the Board if no Committee is selected. If the Board delegates powers to a
Committee, and if the Company is or becomes subject to Section 16 of the
Exchange Act, then, if necessary for compliance therewith, such Committee shall
consist initially of not less than two (2) members of the Board, each member of
which must be a “Non-Employee Board Member” within the meaning of the applicable
rules promulgated pursuant to the Exchange Act. The failure of any Committee
members to qualify as a “Non-Employee Board Member” shall not otherwise affect
the validity of an Award. If the Company is or becomes subject to Section 16 of
the Exchange Act, no member of the Committee shall receive any Award pursuant to
the Plan or any similar plan of the Company or any affiliate while serving on
the Committee unless the Board determines that the grant of such Award satisfies
the then current Rule 16b-3 requirements under the Exchange Act.

 

Notwithstanding anything herein to the contrary, and insofar as the Board
determines that it is necessary in order for compensation recognized by
Participants pursuant to the Plan to be fully deductible to the Company for
federal income tax purposes, each member of the Committee also shall be an
“outside director” (as defined in regulations or other guidance issued by the
Internal Revenue Service under Section 162(m) of the Code).

 

1.7          Company. “Company” shall mean Soligenix, Inc., a Delaware
corporation, and includes any successor or assignee corporation or corporations
into which the Company may be merged, changed, or consolidated; any corporation
for whose securities the securities of the Company shall be exchanged; and any
assignee of or successor to substantially all of the assets of the Company.

 



 

 

 

1.8          Disability or Disabled. “Disability or Disabled” shall mean
permanent and total disability as defined in Section 22(e)(3) of the Code,
except as otherwise may be required by Section 409A of the Code, in which case
“disability” shall be defined as set forth in Section 409A of the Code.

 

1.9          Exchange Act. “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

1.10        Fair Market Value. “Fair Market Value” of a share of common stock as
of a given date shall be (i) the mean between the highest and lowest selling
price of a share of common stock on such date on the principal exchange on which
shares of common stock are then trading, if any, or if shares were not traded on
such date, then on the closest preceding date on which a trade occurred, or (ii)
if the common stock is not traded on an exchange, the mean between the closing
representative bid and asked prices for the common stock on such date as
reported by AMEX or, if AMEX is not then in existence, by its successor
quotation system; or (iii) if the common stock is not publicly traded, the Fair
Market Value of a share of common stock as established by the Committee acting
in good faith.

 

1.11        Key Employee. “Key Employee” shall mean an employee of the Company
or of an affiliate (including, without limitation, an employee who also is
serving as an officer or director of the Company or of an affiliate) designated
by the Board or the Committee as being eligible to be granted one or more
options under the Plan.

 

1.12        Key Non-Employee. “Key Non-Employee” shall mean a Non-Employee Board
Member, consultant, or independent contractor of the Company or of an affiliate
who is designated by the Board or the Committee as being eligible to be granted
one or more options under the Plan.

 

1.13        Non-Employee Board Member. “Non-Employee Board Member” shall mean a
director of the Company who is not an employee of the Company or any of its
affiliates. For purposes of this Plan, a Non-Employee Board Member shall be
deemed to include the employer of such Non-Employee Board Member, if the
Non-Employee Board Member is so required, as a condition of his employment, to
provide that any option granted hereunder be made to the employer.

 

1.14        Participant. “Participant” shall mean a Key Employee or a Key
Non-Employee to whom an award is granted under the Plan.

 

1.15        Plan. “Plan” shall mean this Equity Compensation Plan, as amended
from time to time.

 

1.16        Shares. “Shares” shall mean the following shares of the capital
stock of the Company as to which Awards have been or may be granted under the
Plan: treasury shares or authorized but unissued common stock $.001 par value,
or any share of capital stock into which the shares are changed or for which
they are exchanged within the provision of the Plan.

 

1.17        Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under
the Exchange Act, as such Rule may be amended from time to time.

 

1.18        Termination of Directorship. “Termination of Directorship” shall
mean the time when an optionee who is an independent director ceases to be a
director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

 

1.19        Termination of Employment. “Termination of Employment” shall mean
the time when the employee-employer relationship between the optionee, grantee
or restricted stockholder and the Company is terminated for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (i) terminations where
there is a simultaneous reemployment, continuing employment or retention as a
consultant or advisor of an optionee, grantee or restricted stockholder by the
Company, (ii) at the discretion of the Committee, terminations which result in a
temporary severance of the employee-employer relationship, and (iii) at the
discretion of the Committee, terminations which are followed by the simultaneous
establishment of a consulting relationship by the Company with the former
employee. The Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to Termination of Employment, including,
but not by way of limitation, the question of whether a Termination of
Employment resulted from a discharge for good cause, and all questions of
whether particular leaves of absence constitute Terminations of Employment;
provided, however, that, with respect to “incentive stock options”, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purpose of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section. Notwithstanding any other provision of this Plan, the Company has an
absolute and unrestricted right to terminate an employee’s employment at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 



2

 

 

ARTICLE II

SHARES SUBJECT TO PLAN

 

2.1          Shares Subject to Plan.

 

(a)          The shares of stock subject to options, awards of restricted stock,
performance awards, awards of deferred stock or unrestricted stock shall be the
Company’s common stock, $.001 par value. The aggregate number of such shares
which may be issued upon exercise of such options or rights or upon any such
awards under the Plan initially shall not exceed three million (3,000,000),
subject to adjustment as provided herein. The shares of common stock issuable
upon exercise of such options or rights or upon any such awards may be either
previously authorized but unissued shares or treasury shares.

 

(b)          The maximum number of shares which may be subject to options or
stock appreciation rights granted under the Plan to any individual in any
calendar year shall not exceed the limitations set forth in this subsection
2.1(b) as follows:

 

(i)           Subject to adjustment as provided in Section 9.3, the maximum
number of shares of stock as to which options may be granted to any Participant
in any one calendar year shall be 600,000. These limits shall be construed and
applied in a manner that is consistent with the rules under Section 162(m) of
the Code.

 

(ii)          Subject to adjustment as provided in Section 9.3, the maximum
number of shares of stock subject to performance awards granted to any
Participant in any one calendar year shall be 600,000. This limit shall be
construed and applied in a manner that is consistent with the rules under
Section 162(m) of the Code.

 

(iii)         Subject to adjustment as provided in Section 9.3, the maximum
number of shares of Stock that may be issued, in the aggregate, pursuant to the
exercise of Options that do not qualify as “incentive stock options” under
Section 422(b) of the Code (“non-qualified stock options”) shall be 3,000,000
and the maximum number of shares of Stock that may be issued, in the aggregate,
pursuant to the exercise of stock options that qualify as “incentive stock
options” (“ISOs”) shall also be 3,000,000, in each case plus the amount of any
increase in the number of shares that may be available for issuance pursuant to
Section 2.1(a); provided, that the foregoing maximum limits shall not be
construed to permit more than the maximum number of shares described at (a)
above (as the same may be adjusted as provided in Section 9.3) to be issued in
the aggregate pursuant to all Awards.

 

(c)           To the extent required by Section 162(m) of the Code, shares
subject to options which are canceled shall continue to be counted against the
Award Limit and if, after grant of an option, the price of shares subject to
such option is reduced, the transaction shall be treated as a cancellation of
the option and a grant of a new option and both the option deemed to be canceled
and the option deemed to be granted shall be counted against the Award Limit.
This subparagraph (c) shall be construed in a manner consistent with the
requirements of Section 409A of the Code and any such cancellation and
subsequent grant or Award shall fully comply with the requirements of said
Section 409A of the Code.

 

2.2          Unexercised Options and Other Rights. Consistent with the
provisions of Section 162(m) of the Code, as from time to time applicable, to
the extent that (i) an option expires or is otherwise terminated without being
exercised, or (ii) any shares of stock subject to any restricted stock, deferred
stock or performance award granted hereunder are forfeited, such shares shall
again be available for issuance in connection with future awards under the Plan.
If any shares of stock have been pledged as collateral for indebtedness incurred
by a Participant in connection with the exercise of an option and such shares
are returned to the Company in satisfaction of such indebtedness, such shares
shall again be available for issuance in connection with future awards under the
Plan.

 



3

 

 

ARTICLE III

GRANTING OF OPTIONS

 

3.1          Eligibility. Any officer, employee, consultant, advisor or director
shall be eligible to be granted an option.

 

3.2          Granting of Options.

 

(a)          The Committee shall from time to time, in its absolute discretion:

 

(i)           Select which Participants shall be granted options;

 

(ii)          Subject to the Award Limit, determine the number of shares subject
to such options;

 

(iii)         Determine whether such options are to be ISOs or non-qualified
stock options and whether such options are to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code; and

 

(iv)         Determine the terms and conditions of such options, consistent with
this Plan; provided, however, that the terms and conditions of options intended
to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall include, but not be limited to, such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.

 

(b)          The Committee shall instruct the secretary of the Company to issue
such options and may impose such conditions on the grant of such options as it
deems appropriate, including substitution or replacement of awards, cancellation
and replacement or other adjustments to the Award, including but not limited to
the strike price. Without limiting the generality of the preceding sentence, the
Committee may, in its discretion and on such terms as it deems appropriate,
require as a condition on the grant of an option that the optionee surrender for
cancellation some or all of the unexercised options, awards of restricted stock,
deferred stock, performance awards or unrestricted stock or other rights which
have been previously granted to him under this Plan or otherwise. Any such
surrender and subsequent grant or Award shall fully comply with the requirements
of Section 409A of the Code and within the statutory guidelines. Such grant or
other Award may contain such terms and conditions as the Committee deems
appropriate and shall be exercisable in accordance with its terms, subject to
statutory and regulatory compliance.

 

3.3          Special Rules Applicable to ISOs.

 

(a)          No person may be granted an ISO under this Plan if such person, at
the time the ISO is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company unless
such ISO conforms to the applicable provisions of Section 422 of the Code.

 

(b)          No ISO shall be granted unless such option, when granted, qualifies
as an “incentive stock option” under Section 422 of the Code. No ISO shall be
granted to any person who is not an employee.

 

(c)          Any ISO granted under this Plan may be modified by the Committee to
disqualify such option from treatment as an “incentive stock option” under
Section 422 of the Code.

 

(d)          To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by an optionee during any calendar year (under the Plan and all
other incentive stock option plans of the Company) exceeds $100,000, such
options shall be treated as non-qualified stock options to the extent required
by Section 422 of the Code. The rule set forth in the preceding sentence shall
be applied by taking options into account in the order in which they were
granted. For purposes of this Section 3.3(d), the Fair Market Value of stock
shall be determined as of the time the option with respect to such stock is
granted.

 



4

 

 

3.4          Certain Additional Provisions for Non-Qualified Stock Options.

 

(a)          Non-Qualified Stock Options With Fair Market Value Exercise Price.
Unless otherwise determined by the Board pursuant to paragraph (b) below, to
avoid a deferral of compensation falling within the requirements of Section 409A
of the Code, any option to purchase stock, other than an “incentive stock
option” described in Section 422 of the Code, will have the following
characteristics: (i) the exercise price will never be less than the fair market
value of the underlying stock on the date the option is granted, (ii) the
receipt, transfer or exercise of the option will be subject to taxation under
Section 83 of the Code, and (iii) the option will not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the later of exercise or disposition of the option.

 

(b)          Non-Qualified Stock Options With an Exercise Price Less than Fair
Market Value. Notwithstanding paragraph (a) above, to the extent that any
non-qualified stock option may constitute a deferral of compensation, such
option shall comply with the requirements of Section 409A of the Code as set
forth in the corresponding stock option agreement.

 

3.5          Substitute Options. In the event that the Company or any Subsidiary
consummates a transaction described in Section 424(a) of the Code (relating to
the acquisition of property or stock from an unrelated corporation), individuals
who become employees or consultants of the Company or any Subsidiary on account
of such transaction may be granted ISOs in substitution for options granted by
their former employer, subject to the requirements of Section 409A of the Code.
The Board, in its sole discretion and consistent with Sections 409A and 424(a)
of the Code, shall determine the exercise price of such substitute Options.

 

ARTICLE IV

TERMS OF OPTIONS

 

4.1          Option Agreement. Each option shall be evidenced by a written stock
option agreement, which shall be executed by the optionee and an authorized
officer of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan. Stock option agreements
evidencing options intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code. Stock option agreements evidencing ISOs shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 422 of the Code. In this regard, any awards which are non-qualified
stock options under Section 3.4 of this Plan will include within the written
award agreement such terms and conditions as are necessary to comply with the
requirements of Section 409A of the Code. Any award agreement may require that
the Participant agree to be bound by any stockholders’ agreement among all or
certain stockholders of the Company that may be in effect at the time of the
grant of the award, or the exercise of an Option, if applicable, or certain
provisions of any such agreement that may be specified by the Company.

 

4.2          Option Price. The price per share of the shares subject to each
option shall be set by the Committee; provided, however, that (i) such price
shall be no less than the par value of a share of common stock, and (ii) in the
case of options intended to qualify as ISOs or as performance-based compensation
as described in Section 162(m)(4)(C) of the Code such price shall be no less
than 100% of the Fair Market Value of a share of common stock on the date the
option is granted (110% of the Fair Market Value of a share of common stock on
the date such option is granted in the case of an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company).

 

4.3          Option Term. The term of an option shall be set by the Committee in
its discretion; provided, however, that, in the case of ISOs, the term shall not
be more than ten (10) years from the date the ISO is granted, or five (5) years
from such date if the ISO is granted to an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company.

 



5

 

 

4.4          Option Vesting and Exercisability. Stock options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at or after grant. The Committee may
provide, in its discretion, that any stock option shall be exercisable only in
installments, and the Committee may waive such installment exercise provisions
at any time in whole or in part based on such factors as the Committee may
determine, in its sole discretion, including but not limited to in connection
with any “change in control” of the Company, as defined in any stock option
agreement. Notwithstanding the foregoing, the Board may accelerate (i) the
vesting or payment of any award (including an ISO), (ii) the lapse of
restrictions on any award (including an award of Restricted Stock) and (iii) the
date on which any Option first becomes exercisable as long as such acceleration
will not subject the specific award or this Plan, in general, to the
requirements of Section 409A of the Code.

 

ARTICLE V

EXERCISE OF OPTIONS

 

5.1          Partial Exercise. An exercisable option may be exercised in whole
or in part. However, an option shall not be exercisable with respect to
fractional shares and the Committee may require that, by the terms of the
option, a partial exercise be with respect to a minimum number of shares.

 

5.2          Manner of Exercise. All or a portion of an exercisable option shall
be deemed exercised upon delivery of all of the following to the secretary of
the Company or the secretary’s office:

 

(a)          A written notice complying with the applicable rules established by
the Committee stating that the option, or a portion thereof, is to be exercised.
The notice shall be signed by the optionee or other person then entitled to
exercise the option or such portion;

 

(b)          Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

 

(c)          In the event that the option shall be exercised pursuant to Section
9.1 by any person or persons other than the optionee, appropriate proof of the
right of such person or persons to exercise the option; and

 

(d)          Full cash payment to the secretary of the Company for the shares
with respect to which the option, or portion thereof, is exercised. However, at
the discretion of the Committee, the terms of the option may (i) allow a delay
in payment up to thirty (30) days from the date the option, or portion thereof,
is exercised; (ii) allow payment, in whole or in part, through the delivery of
shares of common stock owned by the optionee for at least six months prior to
the date of delivery, duly endorsed for transfer to the Company with a Fair
Market Value on the date of delivery equal to the aggregate exercise price of
the option or exercised portion thereof; (iii) allow payment, in whole or in
part, through the surrender of shares of common stock then issuable upon
exercise of the option having a Fair Market Value on the date of option exercise
equal to the aggregate exercise price of the option or exercised portion
thereof; (iv) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration; (v)
allow payment, in whole or in part, through the delivery of a promissory note
bearing interest (at no less than such rate as shall then preclude the
imputation of interest under the Code) and payable upon such terms as may be
prescribed by the Committee, or (vi) allow payment through any combination of
the foregoing. In the case of a promissory note, the Committee may also
prescribe the form of such note, the security to be given for such note and the
rate of interest, if any, that the note shall bear. The option may not be
exercised, however, by delivery of a promissory note or by a loan from the
Company when or where such loan or other extension of credit is prohibited by
law, and any such note or loan shall comply with all applicable laws,
regulations and rules of the Board of Governors of the Federal Reserve System
and any other governmental agency having jurisdiction.

 



6

 

 

5.3          Conditions to Issuance of Stock Certificate. The Company shall not
be required to issue or deliver any certificate or certificates for shares of
stock purchased upon the exercise of any option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)          The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

 

(b)          The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

 

(c)          The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)          The lapse of such reasonable period of time following the exercise
of the option as the Committee may establish from time to time for reasons of
administrative convenience; and

 

(e)          The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax.

 

5.4          Rights as Stockholders. The holders of options shall not be, nor
have any of the rights or privileges of, stockholders of the Company in respect
of any shares purchasable upon the exercise of an option unless and until
certificates representing such shares have been issued by the Company to such
holders.

 

5.5          Ownership and Transfer Restrictions. The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an option as it deems appropriate.
Any such restriction shall be set forth in the respective stock option agreement
and may be referred to on the certificates evidencing such shares. The Committee
may require the optionee to give the Company prompt notice of any disposition of
shares of common stock acquired by exercise of an ISO within (i) two years from
the date the option was granted or (ii) one year after the transfer of such
shares to the optionee. The Committee may direct that the certificates
evidencing shares acquired by exercise of an option refer to such requirement to
be given prompt notice of disposition.

 

ARTICLE VI

AWARD OF RESTRICTED STOCK

 

6.1          Award of Restricted Stock.

 

(a)          The Committee shall from time to time, in its absolute discretion,
select which Participants shall be awarded restricted stock, and determine the
purchase price, if any, and other terms and conditions applicable to such
restricted stock, consistent with this Plan.

 

(b)          The Committee shall establish the purchase price, if any, and form
of payment for restricted stock, including any consideration required by
applicable law. The Committee shall instruct the secretary of the Company to
issue such restricted stock and may impose such conditions on the issuance of
such restricted stock as it deems appropriate.

 

6.2          Restricted Stock Agreement. Restricted stock shall be issued only
pursuant to a written restricted stock agreement, which shall be executed by the
selected Key Employee or consultant and an authorized officer of the Company and
which shall contain such terms and conditions as the Committee shall determine,
consistent with this Plan.

 

6.3          Rights as Stockholders. Upon delivery of the shares of restricted
stock to the escrow holder pursuant to Section 6.5, the restricted stockholder
shall have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said shares, subject to the restrictions in the
restricted stockholder’s restricted stock agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the common stock shall be subject to
the restrictions set forth in Section 6.4.

 



7

 

 

6.4          Restriction. All shares of restricted stock issued under this Plan
(including any shares received by holders thereof with respect to shares of
restricted stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual restricted stock
agreement, be subject to such restrictions as the Committee shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that by a resolution adopted after the restricted stock is issued, the Committee
may, on such terms and conditions as it may determine to be appropriate, remove
any or all of the restrictions imposed by the terms of the restricted stock
agreement. Restricted stock may not be sold or encumbered until all restrictions
are terminated or expire.

 

6.5          Escrow. The Secretary of the Company or such other escrow holder as
the Committee may appoint shall retain physical custody of each certificate
representing restricted stock until all of the restrictions imposed under the
restricted stock agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

 

6.6          Legend. In order to enforce the restrictions imposed upon shares of
restricted stock hereunder, the Committee shall cause a legend or legends to be
placed on certificates representing all shares of restricted stock that are
still subject to restrictions under restricted stock agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.

 

6.7          Deferred Compensation. To the extent that any award of shares of
Restricted Stock may constitute a deferral of compensation, the award shall
comply with the requirements of Section 409A of the Code as set forth in the
corresponding restricted stock agreement.

 

ARTICLE VII

PERFORMANCE AWARDS, DEFERRED STOCK, UNRESTRICTED STOCK

 

7.1          Performance Awards.

 

(a)          Any Participant selected by the Committee may be granted one or
more performance awards. The value of such performance awards may be linked to
the market value, book value, net profits or other measure of the value of
common stock or other specific Performance Criteria (as defined in Section
7.1(c) below) determined appropriate by the Committee, or may be based upon the
appreciation in the market value, book value, net profits or other measure of
the value of a specified number of shares of common stock over a fixed period or
periods determined by the Committee. Performance conditioned awards are subject
to the following:

 

(b)          Any performance award intended to qualify as performance-based for
purposes of Section 162(m) of the Code. In the case of any performance award to
which this Section 7.1(b) applies, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying the
Award for such exception. With respect to such performance awards, the Committee
will establish, in writing, one or more specific Performance Criteria (as
defined below) no later than ninety (90) days after the commencement of the
period of service to which the performance relates (or at such earlier time as
is required to qualify the Award as performance-based under Section 162(m) of
the Code). The Performance Criteria so established shall serve as a condition to
the grant, vesting or payment of the performance award, as determined by the
Committee. Prior to grant, vesting or payment of the performance award, as the
case may be, the Committee will certify whether the Performance Criteria have
been attained and such determination will be final and conclusive. If the
Performance Criteria with respect to the Award are not attained, no other Award
will be provided in substitution of the performance award. No performance award
to which this Section 7.1(b) applies may be granted after the first meeting of
the stockholders of the Company held in 2019 until the performance measures
described in Section 7.1(c) below (as the same may be amended) have been
resubmitted to and re-approved by the stockholders of the Company in accordance
with the requirements of Section 162(m) of the Code, unless such grant is made
contingent upon such approval.

 



8

 

 

(c)          For purposes of this Section 7.1, “Performance Criteria” are
specified criteria, other than the mere performance of services or the mere
passage of time the satisfaction of which is a condition for the grant,
exercisability, vesting or full enjoyment of an Award. For purposes of Awards
that are intended to qualify for the performance-based compensation exception
under Section 162(m) of the Code, a Performance Criterion means an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof); sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating rations; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion measure and any targets with respect
thereto determined by the Committee need not be based upon an increase, a
positive or improved result or avoidance of loss. Any Performance Criterion
based on performance over a period of time shall be determined by reference to a
period of not less than one year. To the extent consistent with the requirements
for satisfying the performance-based compensation exception under Section 162(m)
of the Code, the Committee may provide in the case of any Award intended to
qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.

 

7.2          Unrestricted Stock. Subject to the terms and provisions of the
Plan, the Committee may grant or sell shares of fully vested and unrestricted
stock in such amounts and for such consideration, if any, as the Committee shall
determine; provided, that the aggregate number of shares of unrestricted stock
that may be granted or sold for a purchase price that is less than their fair
market value, unless granted in lieu of cash compensation equal to such fair
market value, shall not exceed 600,000 shares.

 

7.3          Deferred Stock. Any Participant selected by the Committee may be
granted an award of deferred stock in the manner determined from time to time by
the Committee. The number of shares of deferred stock shall be determined by the
Committee and may be linked to the market value, book value, net profits or
other measure of the value of common stock or other specific Performance
Criteria determined appropriate by the Committee. Common stock underlying a
deferred stock award will not be issued until the deferred stock award has
vested, pursuant to a vesting schedule or Performance Criteria set by the
Committee. Unless otherwise provided by the Committee, a grantee of deferred
stock shall have no rights as a Company stockholder with respect to such
deferred stock until such time as the award has vested and the common stock
underlying the award has been issued.

 

7.4          Performance Award Agreement, Deferred Stock Agreement, Unrestricted
Stock Agreement. Each performance award, award of deferred stock and/or
unrestricted Stock shall be evidenced by a written agreement, which shall be
executed by the grantee and an authorized officer of the Company and which shall
contain such terms and conditions as the Committee shall determine, consistent
with this Plan.

 

7.5          Term. The term of a performance award, award of deferred stock
and/or unrestricted stock shall be set by the Committee in its discretion.

 

7.6          Payment on Exercise. Payment of the amount determined under Section
7.1, 7.2 or 7.3 above shall be in cash, in common stock or a combination of
both, as determined by the Committee. To the extent any payment under this
Article VII is effected in common stock, it shall be made subject to
satisfaction of all provisions of Section 5.3.

 

7.7          Deferred Compensation. It is not intended that awards under this
Article VII, in form and/or operation, will constitute “deferred compensation”
under Section 409A of the Code. If it is subsequently determined that such
awards in form and/or operation, constitute “deferred compensation” under
Section 409A of the Code, the award shall be amended as provided by in Section
9.6 to comply with the requirements of Section 409A of the Code as set forth in
the corresponding award agreement.

 

7.8          Form of Agreement. Each award granted pursuant to this Article VII
shall be evidenced by a written agreement, which shall be executed by the
Grantee and an authorized officer of the Company and which shall contain such
terms and conditions as the Administrator shall determine, consistent with this
Plan, including the term of the award and payment on exercise.

 



9

 

 

ARTICLE VIII

ADMINISTRATION

 

8.1          Committee. The Committee shall consist of two or more directors
appointed by and holding office at the pleasure of the Board. To the extent
applicable, the members of the Committee shall each be an “outside director” as
defined under Section 162(m) of the Code. Appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board.

 

8.2          Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of this Plan in accordance with
its provisions. The Committee shall have the power to interpret this Plan and
the agreements pursuant to which options, awards of restricted stock, deferred
stock, unrestricted stock or performance awards are granted or awarded, and to
adopt such rules for the administration, interpretation, and application of this
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. Any such grant or award under this Plan need not be the same with respect
to each optionee, grantee or restricted stockholder. Any such interpretations
and rules with respect to ISOs shall be consistent with the provisions of
Section 422 of the Code. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under this Plan except with respect to matters which under Rule 16b-3 or Section
162(m) of the Code, or any regulations or rules issued thereunder, are required
to be determined in the sole discretion of the Committee.

 

8.3          Majority Rule. The Committee shall act by a majority of its members
in attendance at a meeting at which a quorum is present or by a memorandum or
other written instrument signed by all members of the Committee.

 

8.4          Compensation; Professional Assistance; Good Faith Actions. Members
of the Committee shall receive such compensation for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of this Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers, or other persons. The
Committee, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all optionees, grantees,
restricted stockholders, the Company and all other interested persons. No
members of the Committee or Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to this Plan,
options, awards of restricted stock or unrestricted stock, deferred stock or
performance awards, and all members of the Committee shall be fully protected
and indemnified by the Company in respect of any such action, determination or
interpretation.

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1          Not Transferable. Except as may otherwise be authorized in writing
by the Committee in accordance with applicable law, options, restricted stock
awards, unrestricted or deferred stock awards or performance awards under this
Plan may not be sold, pledged, assigned, or transferred in any manner other than
by will or the laws of descent and distribution, unless and until such rights or
awards have been exercised, or the shares underlying such rights or awards have
been issued, and all restrictions applicable to such shares have lapsed. No
Award or interest or right therein shall be liable for the debts, contracts or
engagements of the optionee, grantee or restricted stockholder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided however, that this Section 9.1 shall
not prevent (i) transfers by will or by the applicable laws of descent and
distribution, or (ii) the designation of a beneficiary to exercise any option or
other right or award (or any portion thereof) granted under the Plan after the
optionee’s or grantee’s death.

 



10

 

 

9.2          Amendment, Suspension or Termination of this Plan. This Plan shall
terminate on the date of the annual meeting of the Board immediately following
the tenth (10th) anniversary of the Board’s adoption of this Plan. This Plan may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee. However, without approval of the
Company’s stockholders given within twelve (12) months before or after the
action by the Committee, no action of the Committee may, except as provided in
Section 9.3, increase the limits imposed in Section 2.1 on the maximum number of
shares which may be issued under this Plan or modify the Award Limit, and no
action of the Committee may be taken that would otherwise require stockholder
approval as a matter of applicable law, regulation or rule. No amendment,
suspension or termination of this Plan shall, without the consent of the holder
of, alter or impair any rights or obligations under any Award theretofore
granted, unless the award itself otherwise expressly so provides. No Award may
be granted or awarded during any period of suspension or after termination of
this Plan, and in no event may any ISO be granted under this Plan after the
first to occur of the following events:

 

(a)          The expiration of ten (10) years from the date the Plan is adopted
by the Board; or

 

(b)          The expiration of ten (10) years from the date the Plan is approved
by the Company’s stockholders under Section 9.5.

 

Specifically, and in addition to the foregoing, this Plan may be amended, to the
extent necessary, to comply with regulatory and legislative requirements,
including Section 409A of the Code.

 

9.3          Adjustments. Upon the happening of any of the following described
events, a Participant’s rights with respect to awards granted hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
award agreement.

 

(a)          Stock Splits and Recapitalizations. In the event the Company issues
any of its shares as a stock dividend upon or with respect to the shares, or in
the event shares shall be subdivided or combined into a greater or smaller
number of shares, or if, upon a merger or consolidation, reorganization,
split-up, liquidation, combination, recapitalization or the like of the Company,
shares shall be exchanged for other securities of the Company, securities of
another entity, cash or other property, each Participant upon exercising an
Option (for the purchase price to be paid under the Option) shall be entitled to
purchase such number of shares, other securities of the Company, securities of
such other entity, cash or other property as the Participant would have received
if the Participant had been the holder of the shares with respect to which the
award is exercised at all times between the Grant Date of the award and the date
of its exercise, and appropriate adjustments shall be made in the purchase price
per share. In determining whether any award granted hereunder has vested,
appropriate adjustments will be made for distributions and transactions
described in this Section 9.3(a). The Board may adjust the number of shares
subject to outstanding awards and the exercise price and the terms of
outstanding awards to take into consideration material changes in accounting
practices or principles, extraordinary dividends, acquisitions or dispositions
of stock or property, or any other event if it is determined by the Board that
such adjustment is appropriate to avoid distortion in the operation of the Plan,
including adjustments of the limitations in Section 2.1 on the maximum number
and kind of shares which may be issued. Notwithstanding the foregoing, any
adjustment under this Section 9.3(a) shall not be permitted to the extent that
the individual award or this Plan, in general, would constitute deferred
compensation subject to Section 409A of the Code unless the award agreement sets
forth the terms and conditions necessary to comply with the requirements of
Section 409A of the Code. Where an adjustment of the type described above is
made to an ISO under this Section, the adjustment will be made in a manner which
will not be considered a “modification” under the provisions of subsection
424(h)(3) of the Code.

 

(b)          Restricted Stock. If any person owning Restricted Stock receives
new or additional or different shares or securities (“New Securities”) in
connection with a corporate transaction or stock dividend described in Section
9.3(a) as a result of owning such Restricted Stock, the New Securities shall be
subject to all of the conditions and restrictions applicable to the Restricted
Stock with respect to which such New Securities were issued. Notwithstanding the
foregoing, any adjustment under this Section 9.3(b) shall not be permitted to
the extent that the individual award or this Plan, in general, would constitute
deferred compensation subject to Section 409A of the Code unless the award
agreement sets forth the terms and conditions necessary to comply with the
requirements of Section 409A of the Code.

 



11

 

 

(c)          Fractional Shares. No fractional shares shall be issued under the
Plan. Any fractional shares which, but for this Section, would have been issued
shall be deemed to have been issued and immediately sold to the Company for
their Fair Market Value, and the Participant shall receive from the Company cash
in lieu of such fractional shares.

 

(d)          Further Adjustment. Upon the happening of any of the events
described in Sections 9.3(a) or 9.3(c), the class and aggregate number of shares
set forth in Section 5.1 hereof that are subject to awards which previously have
been or subsequently may be granted under the Plan, and the number of shares set
forth in Section 5.3 hereof that may be granted to a Participant in any year
shall be appropriately adjusted to reflect the events described in such
Sections. The Board shall determine the specific adjustments to be made under
this Section 9.3(d).

 

(e)          Assumption of Options Upon Certain Events. In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant awards under the
Plan in substitution for stock and stock based awards issued by such entity or a
Subsidiary thereof, as long as such substitute awards will not constitute a
deferral of compensation under Section 409A of the Code. Notwithstanding the
foregoing, to the extent that the Board determines that any such substitute
award shall constitute a deferral of compensation under Section 409A of the
Code, such award shall be accompanied with a written award agreement which shall
set forth the terms and conditions required to comply with the requirements of
Section 409A of the Code. The substitute awards shall be granted on such terms
and conditions as the Board considers appropriate in the circumstances. The
awards so granted shall not reduce the number of shares that would otherwise be
available for awards under the Plan. Notwithstanding the foregoing, in the event
of such a reorganization, merger, consolidation, recapitalization,
reclassification, stock splitup, stock dividend or combination, or other
adjustment or event which results in shares of Common Stock being exchanged for
or converted into cash, securities or other property, the Company will have the
right, subject to applicable statutory and regulatory guidance, including but
not limited to Section 409A of the Code, to terminate this Plan as of the date
of the exchange or conversion, in which case all options, rights and other
awards under this Plan shall become the right to receive such cash, securities
or other property, net of any applicable exercise price.

 

9.4         Approval of Plan by Stockholders. This Plan will be submitted for
the approval of the Company’s stockholders within (12) twelve months after the
date of the Board’s initial adoption of this Plan. Awards may be granted prior
to such stockholder approval, provided that such Awards shall not be exercisable
nor shall vest prior to the time when this Plan is approved by the stockholders,
and provided further that if such approval has not been obtained at the end of
said twelve (12) month period, all Awards previously granted under this Plan
shall thereupon be canceled and become null and void.

 

9.5          Tax Withholding. The Company shall be entitled to require payment
in cash or deduction from other compensation payable to each optionee, grantee
or restricted stockholder of any sums required by federal, state or local tax
law to be withheld with respect to the issuance, vesting or exercise of any
option, restricted stock, deferred stock, performance award or unrestricted
stock. The Committee may in its discretion and in satisfaction of the foregoing
requirement allow such optionee, grantee or restricted stockholder to elect to
have the Company withhold shares of common stock (or allow the return of shares
of common stock) having a Fair Market Value equal to the sums required to be
withheld.

 

9.6          Loan. To the extent permitted by applicable law, the Committee may,
in its discretion, extend one or more loans in connection with the exercise or
receipt of an option or performance award, granted under this Plan, or the
issuance of restricted stock, unrestricted stock or deferred stock awarded under
this Plan. The terms and conditions of any such loan shall be set by the
Committee.

 

9.7          Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, any option,
performance award, stock appreciation right granted, or restricted stock,
unrestricted stock or deferred stock awarded, to a Key Employee or director who
is then subject to Section 16 of the Exchange Act, shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule, and this
Plan shall be deemed amended to the extent necessary to conform to such
limitations. Furthermore, notwithstanding any other provision of this Plan, any
option or stock appreciation right intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall be subject
to any additional limitations set forth in Section 162(m) of the Code (including
any amendment to Section 162(m) of the Code) or any regulations or rulings
issued thereunder that are requirements for qualification as performance-based
compensation as described in Section 162(m)(4)(C) of the Code, and this Plan
shall be deemed amended to the extent necessary to conform to such requirements.

 



12

 

 

9.8          Other Transfer Restrictions. Notwithstanding any other provision of
the Plan, in order to qualify for the exemption provided by Rule 16b-3 under the
Exchange Act, and any successor provision, (i) any Restricted Stock offered
under the Plan to a Participant subject to Section 16 of the Exchange Act (a
“Section 16 Participant”) may not be sold for six (6) months after acquisition;
(ii) any shares or other equity security acquired by a Section 16 Participant
upon exercise of an Option may not be sold for six (6) months after the date of
grant of the Option; and (iii) any Option or other similar right related to an
equity security issued under the Plan shall not be transferable except in
accordance with the rules under Section 16 of the Exchange Act, subject to any
other applicable transfer restrictions under the Plan or the award agreement.
The Board shall have no authority to take any action if the authority to take
such action, or the taking of such action, would disqualify a transaction under
the Plan from the exemption provided by Rule 16b-3 under the Act, or any
successor provision.

 

9.9          Effect of Plan Upon Other Compensation or Incentive Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company. Nothing in this Plan shall be construed to limit the
right of the Company (i) to establish any other forms of incentives or
compensation for employees of the Company or (ii) to grant or assume options or
other rights otherwise than under this Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, firm or association.

 

9.10        Compliance with Laws. This Plan, the granting and vesting of
options, restricted stock awards, unrestricted stock awards, deferred stock
awards, performance awards or stock appreciation rights under this Plan and the
issuance and delivery of shares of common stock and the payment of money under
this Plan or under Awards granted hereunder are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements and
the requirements of Section 409A of the Code) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. Any
securities delivered under this Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan, options,
restricted stock awards, unrestricted stock awards, deferred stock awards,
performance awards, or stock appreciation rights granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

9.11        Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Plan.

 

9.12        Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

 

 

13



 

 

 